Exhibit 99.1 DHT Holdings, Inc. reports fourth quarter 2012 results ST. HELIER, CHANNEL ISLANDS, January 29, 2013 – DHT Holdings, Inc. (NYSE:DHT) (“DHT” or the “Company”) today announced: Financial and operational highlights: USD mill. (except per share) Q4 2012 Q3 2012 Q2 2012 Q1 2012 Net Revenue EBITDA* Adjusted Net Income** Adjusted EPS** Interest bearing debt Cash Dividend*** Fleet (dwt) Spot days**** 46.3% 41% 27% 17% 31% 13% Unscheduled off hire**** 0.06% 0.32% 0.05% 0.30% 0.19% 0.27% Scheduled off hire**** 0 0 2.63% 0.64% 0.88% 1.90% *adjusted for impairment charges of $56 million in 2011, $92.5 million in Q3 2012 and $8.0 million in Q4 2012. ** adjusted for loss on sale of vessels in Q1 and Q2 2012, non-cash impairment charge in 2011,Q3 2012 and Q4 2012 and non-cash swap related items. EPS is calculated assuming all preferred shares issued on May 3, 2012 have been exchanged for common stock and applying the 12:1 reverse stock split which was effective on July 17, 2012 retrospectively. *** per common share. Historical dividend per share adjusted for 12:1 reverse split. **** as % of total operating days in period. Highlights of the quarter: · EBITDA for the quarter of $9.8 million and net income for the quarter of $1.7 million ($0.11 per share) after adjusting for non-cash impairment charge of $8 million.Net cash provided by operating activities for the quarter was $3.4 million. · The Company will pay a dividend of $0.02 per common share and $0.28 per preferred share for the quarter payable on February 19, 2013 for shareholders of record as of February 11, 2013. When determining the dividend our Board has taken into account general business conditions, the continued weak tanker market as well as the chapter 11 filing by Overseas Shipholding Group, Inc. and certain of its affiliates (collectively, “OSG”) and subsequent rejection of the Company’s two long term bareboat charters. · As a result of OSG filing for chapter 11, the Company's two long-term bareboat charters for its two Suezmax vessels have been rejected.The vessels were redelivered to DHT on December 23, 2012 and January 15, 2013 and they are currently trading in the spot market.DHT will have a claim against the OSG bankruptcy estate related to the rejection of these contracts, which are guaranteed by Overseas Shipholding Group, IncThe Company has not reflected such claim and the potential recovery in the financial statements as of December 31, 2012. · DHT has entered into time charter contracts for the VLCCs DHT Ann and DHT Chris and the Aframax DHT Cathy in January 2013.The time charters are entered into with end-users, have durations up to one year and have a mix of fixed rates and market related earnings.The DHT Eagle is on a time charter until May 2013.The remaining vessels are operating in the spot market. · Following the fleet appraisal for the fourth quarter, DHT repaid $4.0 million under the RBS credit facility in October.Following the fleet appraisal conducted in early January 2013, DHT repaid $9.0 million in January. The next scheduled principal installment under the RBS facility is in Q1 2016. · The Company is in compliance with its loan facilities and had an unencumbered cash balance of $71.3 million (or $4.63 per share) as of December 31, 2012. The Company has no scheduled principal installments under its three credit facilities in 2013 and 2014. Scheduled principal installments under the DVB and DNB credit facilities total $4.9 million in 2015. However, further decline in vessel values may result in additional prepayments in order to remain in compliance with minimum value covenants. · Due to the likelihood of a potential sale of one of its vessels, the Company adjusted the carrying value of its fleet through a non-cash impairment charge of $8.0 million. Fourth Quarter 2012 Financials The Company reported net revenues for the fourth quarter of 2012 of $16.9 million, compared to revenues of $25.3 million in the fourth quarter of 2011.The decline is due to a fleet reduction from 12 to 9 vessels and certain vessels coming off fixed rate charters. In the fourth quarter 2012, the two Suezmax vessels that were on bareboat charters to OSG contributed total revenues of $4.6 million.These two vessels are now operating in the spot market. Vessel operating expenses for the quarter were $4.7 million. Depreciation and amortization, including depreciation of capitalized survey expenses, was 7.5 million for the quarter.Commencing with the third quarter 2012, the Company changed the estimated useful life for the calculation of depreciation from 25 years to 20 years. Due to the likelihood of a potential sale of one of its vessels, the Company adjusted the carrying value of its fleet through a non-cash impairment charge of $8.0 million. G&A for the quarter was $2.4 million and includes non-cash charges related to restricted share agreements for the Company’s management and board of directors. Interest expenses were $1.7 million for the quarter. Following the non-cash impairment charge of $8.0 million, the Company had a net loss for the quarter of $6.3 million.Net cash provided by operating activities for the quarter was $3.4 million. The increase in accounts receivables during 2012 is primarily due to more vessels operating in the spot market and relates to working capital for vessels operating in commercial pools and in the spot market. With regards to the vessel on charter to a subsidiary of Frontline, the charter hire is paid monthly in advance. Subsequent to an amendment to the time charter with Frontline whereas the charter hire shall be paid at $26,000 per day monthly in advance for the remaining period of the charter commencing January 1, 2012, the difference between the original charter hire and the amendment, being $6,500 per day, shall be paid in arrears a with one lump sum payment in December 2012 and a second lump sum payment at the end of the charter period.The lump sum payable in December has been paid. At the end of the quarter, our cash balance was $71.3 million. As a result of a fleet appraisal related to the RBS credit facility conducted in early January 2013, $9.0 million was classified as a current portion of long-term debt as of December 31, 2012. As of December 31, 2012, we had 9,140,877 shares of common stock and 369,362 shares of preferred stock issued and outstanding, respectively.A total of 31,605 shares of preferred stock were exchanged for common stock during the quarter.On a fully exchanged basis, the Company has a total of 15,420,031 outstanding common shares as of December 31, 2012. The Company declared a cash dividend of $0.02 per common share and $0.28 per preferred share for the fourth quarter payable on February 19, 2013 for shareholders of record as of February 11, 2013. When determining the dividend our Board has taken into account general business conditions, the continued weak tanker market as well as the chapter 11 filing by OSG and subsequent rejection of the company’s two long term bareboat charters. EARNINGS CONFERENCE CALL INFORMATION DHT will host a conference call at 8:00 a.m. EST on Wednesday January 30, 2013, to discuss the results for the quarter.All shareholders and other interested parties are invited to join the conference call, which may be accessed by calling 1718354 1359 within the United States, 23500486 within Norway and +44 20 3364 5381 for international callers. The passcode is “DHT”.A live webcast of the conference call will be available in the Investor Relations section on DHT's website at http://www.dhtankers.com. An audio replay of the conference call will be available through February 6, 2013.To access the replay, dial 1347366 9565 within the United States, 21000498 within Norway or +4420 3427 0598 for international callers and enter 7934109# as the pass code. About DHT Holdings, Inc. DHT is an independent crude oil tanker company. Our fleet trades internationally and consists of crude oil tankers in the VLCC, Aframax and Suezmax segments. We operate out of Oslo, Norway, through our wholly owned management company.You shall recognize us by our business approach with an experienced organization with focus on first rate operations and customer service, quality ships built at quality shipyards, prudent capital structure with robust cash break even levels to accommodate staying power through the business cycles, a combination of market exposure and fixed income contracts for our fleet and a clean corporate structure maintaining a high level of integrity and good governance.For further information: www.dhtankers.com. Forward Looking Statements This press release contains assumptions, expectations, projections, intentions and beliefs about future events, in particular regarding daily charter rates, vessel utilization, the future number of newbuilding deliveries, oil prices and seasonal fluctuations in vessel supply and demand. When used in this document, words such as “believe,” “intend,” “anticipate,” “estimate,” “project,” “forecast,” “plan,” “potential,” “will,” “may,” “should” and “expect” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements.These statements reflect the Company’s current views with respect to future events and are based on assumptions and subject to risks and uncertainties.Given these uncertainties, you should not place undue reliance on these forward-looking statements.These forward-looking statements represent the Company’s estimates and assumptions only as of the date of this press release and are not intended to give any assurance as to future results.For a detailed discussion of the risk factors that might cause future results to differ, please refer to the Company’s Annual Report on Form 20-F, filed with the Securities and Exchange Commission on March 19, 2012. The Company undertakes no obligation to publicly update or revise any forward-looking statements contained in this press release, whether as a result of new information, future events or otherwise, except as required by law.In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this press release might not occur, and the Company’s actual results could differ materially from those anticipated in these forward-looking statements. CONTACT: Eirik Ubøe, CFO Phone: +44 1and +47 E-mail: eu@dhtankers.com DHT HOLDINGS, INC. UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2012 DHT HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENT OF FINANCIAL POSITION ($ in thousands except per share amounts) ASSETS Note Dec. 31 2012 Dec. 31 2011 Current assets Unaudited Audited Cash and cash equivalents 71 303 42 624 Accounts receivable 8 13 874 5 021 Prepaid expenses 1 783 Bunkers 3 616 - Total current assets 89 278 49 428 Vessels 5 310 023 454 542 Other property, plant and equipment Other long term receivables - 54 Total non-current assets 310 481 455 129 Total assets 399 759 504 557 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses 6 199 5 243 Derivative financial instruments 4 3 422 Current portion long term debt 4 9 000 16 938 Prepaid charter hire 8 357 Total current liabilities 16 125 33 959 Non-current liabilities Long term debt 4 202 637 263 632 Derivative financial instruments 4 - Other non-current liabilities - Total non-current liabilities 202 637 264 150 Total liabilities 218 762 298 109 Stockholders' equity Stock 95 54 Paid-in additional capital 386 159 309 314 Retained ernings/(deficit) (205 258
